DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2020, 10/5/2020, 11/10/2020, 12/17/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
The term --non-transitory-- has been inserted after the term ‘A’ in line 1 of claim 18.
Allowable Subject Matter
Claims 1, 3, 5, 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim as a whole and specifically for each generated compensatory torque signal of the plurality of compensatory torque signals generated, determines an expected steering angle of the steering wheel for the respective torque signal, applies the respective torque signal to the EPS system; operates the vehicle at the steering angle at a pre-determined speed; determines an actual steering angle of the steering wheel for the respective torque signal; and stores the compensatory torque signal and the actual steering angle as a data pair.

Claim(s) 3, 5, 8-16 depend on claim 1, requiring all the depended limitations/features are also allowable.

Claims 17 and 18 require all the limitations/features of claim 1 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661